 


 HCON 395 ENR: Authorizing the printing of an additional number of copies of the 23rd edition of the pocket version of the United States Constitution.
U.S. House of Representatives
2008-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 395 


July 26, 2008
Agreed to
 
CONCURRENT RESOLUTION 
Authorizing the printing of an additional number of copies of the 23rd edition of the pocket version of the United States Constitution. 
 
 
1.Authorizing Printing of Additional Number of Copies of Pocket Version of the United States Constitution Under the direction of the Joint Committee on Printing, there shall be printed an additional number of copies of the 23rd edition of the pocket version of the United States Constitution (House Document 110—51) equal to the lesser of— 
(1)550,000 copies, of which 440,000 copies shall be for the use of the House of Representatives, 100,000 copies shall be for the use of the Senate, and 10,000 copies shall be for the use of the Joint Committee on Printing; or 
(2)such number of copies as does not exceed a total production and printing cost of $180,949, with distribution to be allocated in the same proportion as described in paragraph (1), except that in no case shall the number of copies be less than 1 per Member of Congress. 
 
Clerk of the House of Representatives.Secretary of the Senate.
